NIX, Presiding Judge:
This is an original proceeding for Post-Conviction Appeal filed by the petitioner, Herman Jordan #74305, alleging his plea of guilty was not entered voluntarily, that he was not represented by counsel at arraignment, and that he was not advised of his right to appeal.
Attached to the response filed by the Attorney General are the District Court of Washington County records, and a transcript of the proceedings of which petitioner complains.
From this record now before the Court, it is clear that petitioner’s allegation is unfounded, and we will not recite said record here.
Where the record affirmatively shows that an accused knew and understood his right to counsel and competently and intelligently waived this right and entered a plea of guilty, with full knowledge of the consequences of such plea, the requirements of the Fourteenth Amendment of the Constitution of the United States making obligatory the provisions of the Sixth Amendment of the Constitution of the United States upon the states, have been fully complied with, and application for post-conviction appeal or habeas corpus will be denied.
BUSSEY, J., and TOM BRETT, J., concur.